UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7099



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH LEWIS PULLEN, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-133)


Submitted:   November 19, 2003         Decided:     February 17, 2004


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Lewis Pullen, Sr., Appellant Pro Se. Gurney Wingate Grant,
II, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Lewis Pullen, Sr., appeals the district court’s

order denying his motion to correct sentence and his request for

appointment of counsel.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Pullen, No. CR-01-133

(E.D. Va. July 1, 2003).   We deny Pullen’s motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -